Citation Nr: 1629737	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-02 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for lumbar radiculopathy.

3.  Entitlement to service connection for cervical radiculopathy.  

4.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for umbilical hernia.

7.  Entitlement to service connection for a psychiatric disability.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for diabetes mellitus, type 2. 

11. Entitlement to service connection for neuropathy of the upper extremities.

12.  Entitlement to service connection for neuropathy of the lower extremities.

13. Entitlement to service connection for a heart disability.

14.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a throat disability and if so whether the claim should be granted.  

15. Entitlement to a rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION


The Veteran served on active duty for training from July 1977 to March 1978 with additional service in the Army Reserve.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

The Veteran requested a Board hearing by way of his VA Form 9 Substantive Appeal in January 2014.  In November 2015, the RO notified the Veteran that he had been scheduled for a videoconference hearing later that month.  Unfortunately, the RO mailed the letter to the wrong address.  

Based on RO's failure to properly notify the Veteran of the hearing, the Board finds the appeal must be remanded to afford the Veteran the opportunity for the requested hearing.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the desired hearing in accordance with the docket number of this appeal.  It should ensure that the letter notifying him of the hearing is sent to his current address of record.

By this remand, the Board intimates no opinion as to any final outcome warranted.


      (CONTINUED ON NEXT PAGE)
The Veteran need take no action until otherwise notified but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




